Title: From George Washington to Capel & Osgood Hanbury, 23 June 1766
From: Washington, George
To: Capel & Osgood Hanbury



Gentlemn
Mount Vernon 23d June 1766.

Your favours of the 20th of Augt & 20th of Novr (which are all the Letters that have come to hand since mine of the 20th Septr) are now before me.
When I was at Williamsburg in April last, I directed twelve Hhds of Master Custis’s Tobacco to be put on board Captn Esten & consignd to you; the Sales of which I hope will be pleasing, & the proceeds carried to the young Gentleman’s Account. Shoud this Letter get to hand before Captn Esten arrives (and probably it may, as the time of his Sailing appeared to be a little uncertain) be pleas’d to Insure Ten pounds a Hhd on the above Tobacco.

Your next I expect, will cover his Acct Currt and the Sales of the last parcel of Tobacco by Nicks. I am Gentn Yr Most Obedt Hble Servt

Go: Washington

